
	
		II
		109th CONGRESS
		2d Session
		H. R. 6206
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2006
			Received
		
		AN ACT
		To revise the calculation of interest on
		  investments of the Harry S. Truman Memorial Scholarship Fund.
	
	
		1.Short titleThis Act may be cited as the
			 Truman Scholarship Fund Modernization
			 Act.
		2.Revision of investment
			 procedureSection 10 of the
			 Harry S Truman Memorial Scholarship Act (20 U.S.C. 2009) is amended—
			(1)by striking subsection (b) and inserting
			 the following:
				
					(b)Investment of Amounts Appropriated
						(1)At the request of the Board, it shall be
				the duty of the Secretary of the Treasury to invest in full the amounts
				appropriated and contributed to the fund. Such investments may be made only in
				the interest-bearing obligations of the United States issued directly to the
				fund.
						(2)The purposes for which obligations of the
				United States may be issued under
				chapter 31 of title 31 are
				hereby extended to authorize the issuance at par of special obligations
				directly to the fund. Such special obligations shall bear interest at a rate
				equal to the average rate of interest, computed as to the end of the calendar
				month next preceding the date of such issue, borne by all marketable
				interest-bearing obligations of the United States then forming a part of the
				public debt; except that where such average rate is not a multiple of
				one-eighth of 1 per centum, the rate of interest of such special obligations
				shall be the multiple of one-eighth of 1 per centum next lower than such
				average rate. All requests of the Board to the Secretary of the Treasury
				provided for in this section shall be binding upon the
				Secretary.
						;
				and
			(2)by striking subsection (c) and inserting
			 the following:
				
					(c)Sale of Obligations acquired by
				fundAt the request of the
				Board, the Secretary of the Treasury shall redeem any obligation issued
				directly to the fund. Obligations issued to the fund under subsection (b)(2)
				shall be redeemed at par plus accrued interest. Any other obligations issued
				directly to the fund shall be redeemed at the market
				price.
					.
			
	
		
			Passed the House of
			 Representatives December 7, 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
